Title: From George Washington to Edmund Pendleton, 17 March 1794
From: Washington, George
To: Pendleton, Edmund


          
            Dear Sir,
            Philadelphia March 17th 1794
          
          Your letter of the 5th instt came duly to hand. I know not from what source a report
            that, the next associate Judge was to be taken from the state of Georgia, could have
            been derived. Nothing from me, I can venture to say, gave rise to it; first, because
            there is no vacancy on that bench at present. 2d because, whenever one does happen, it is highly probable that a
            geographical arrangement will have some attention paid to it; and (although I do—at all
            times—make the best enquiries my opportunities afford, to come at the fittest characters
            for offices, where my own knowledge does not give a decided preference) because, 3dly, no one knows my ultimate
            determination until the moment arrives when the nomination is to be laid before the
              Senate. My resolution, not to create an expectation, which
            thereafter might embarrass my own conduct (by such a commitment to any one as might
            subject me to the charge of deception) is co-eval with my inauguration; and in no
            instance have I departed from it. The truth is, I never reply to any applications for
            offices by letter; nor verbally, unless to express the foregoing sentiments; lest
            something might be drawn from a civil answer, that was not intended.
          A gentleman of my acquaintance has presented me with a little of the Nankeen cotton
            with the Seed in it; half, or more, I enclose to you; and it might have been better,
            perhaps, if I had sent you the other half also; as the climate & soil at Mt Vernon
            is too cold, I conceive, for this plant; but it is due to the donor, that I should make
            an experiment. With very great esteem & regard I am—Dear Sir
            Your Most Obedt & Affe H. Ser.
          
            Go: Washington
          
        